WANAMAKER, J.
1. The filing by defendant of a general demurrei to a petition, in which demurrer he fails to make anj reservation as to the court’s jurisdiction over him is an entry of appearance and a waiver of his righ to object on the ground of jurisdiction over his per son.
2. A rule of the Court of Appeals requiring brief: to be' filed in error proceedings within a reasonabk time is a valid exercise of the power conferred upoi that court, and a dismissal of such proceedings ■ error for failure to file such brief for a period of foil months after a petition in error is filed does not con stitute an abuse of the discretion of the court in tha b.ehalf.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias, Day am Allen, JJ., concur.